
	
		I
		112th CONGRESS
		2d Session
		H. R. 5802
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 46, United States Code, to authorize use
		  of port security grant funds for replacement of certain security equipment or
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Port Security Equipment Improvement
			 Act of 2012.
		2.Use of port security
			 grant funds for replacement of security equipment or facilitiesSection 70107(b)(2) of title 46, United
			 States Code, is amended by striking and maintenance and
			 inserting maintenance, and replacement.
		
